Citation Nr: 0508048	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-35 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis of the left 
knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) 
located in Cleveland, Ohio.  The RO, in pertinent part, 
denied entitlement to service connection for arthritis of the 
left knee.  

The Board notes that service connection for a cervical spine 
(neck) disorder has not been established; Service connection 
for degenerative joint disease of the cervical spine was 
denied in an April 2004 rating decision of the RO, notice of 
which was issued in May 2004.  No appeal has been initiated 
to date.  

The veteran's sworn testimony was obtained at a 
videoconference hearing conducted by the undersigned Veterans 
Law Judge in Washington, D.C., with the veteran at the RO, in 
January 2005 (Video Board hearing).  A transcript of this 
hearing is on file.  

The claim on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2004).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Satisfactory notice of the VCAA of 2000 was issued pertinent 
to the claim on appeal in January 2003.  

In the case instantly on appeal, the veteran has been 
afforded no examination of the left knee, while VA treatment 
records already on file demonstrate ongoing treatment for 
osteoarthritis thereof, with significant pain and impairment.  
Additionally, an October 2001 private medical statement, 
apparently based upon the veteran's reported history of a 
helicopter fall while in the Republic of Vietnam, pertinently 
relates the veteran's current left knee disorder to service, 
via the claimed in-service fall-type injury.  Service medical 
records are on file, but no qualified examiner has reviewed 
these pertinent records.  

VCAA contemplates that a veteran be afforded a VA examination 
in similar situations.  See Charles v. Principi, 16 Vet. App. 
370, 375 (2000); Olson v. Principi, 3 Vet. App. 480, 482 
(1992).  Given the facts of this case, a VA orthopedic 
examination of the left knee is warranted, to include a 
medical nexus opinion, with review of the documented in-
service and post service medical record.  

Given the above deficiency, the Board has concluded that VCAA 
is not met with regard to the claim on appeal.  In Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) the CAVC held that the 
"[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  The RO 
provided the veteran with no left knee examination-despite 
ongoing VA treatment and a private nexus opinion.  

The Board emphasizes that the veteran testified at his Video 
Board hearing that he would appear for a VA examination, and 
the Board is of the opinion that VCAA requires the veteran be 
given such an opportunity.  

The requested VA examination must included the needed nexus 
opinion, with review of the documented clinical history, to 
include service medical records and the October 2001 private 
medical opinion statement of ERP (initials), DO.  Under 
U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The CAVC specifically mandated that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The CAVC has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board, itself, errs in 
failing to ensure compliance. Id.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should contact the 
veteran and request that he clearly 
identify all previously unidentified 
healthcare providers, with dates of 
treatment and addresses, both VA and non-
VA, inpatient and outpatient, who have 
treated him for any left knee disorder 
since service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2) 
(2004).  

3.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
likely etiology of any left knee 
disorder(s) which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  


Any further indicated special studies 
must be conducted-to include current X-
ray studies.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that any 
left knee disorder(s) found on 
examination to include arthritis is/are 
related to service on any basis to 
include injury, or if pre-existing 
service, was/were aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for arthritis of left 
knee disorder.  


If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection, and may result in a denial.  
38 C.F.R. § 3.655 (2004).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


